UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7260


KENNETH H. NEWKIRK,

                Plaintiff - Appellant,

          v.

WILLIAM SHAW, Judge/Try Cases; KEVIN P. SHA, Lawyer/Suppose
to Defend Accusers; CARTER PHILLIPS, Lawyer/Suppose to
Defend,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00426-HEH-MHL)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth H. Newkirk appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint with prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2012) and 28 U.S.C. § 1915A(b)

(2012).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.     Newkirk      v.   Shaw,   No.     3:14-cv-00426-HEH-MHL

(E.D.    Va.    Aug.    19,   2014).        We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                            2